Title: Pierre Samuel Du Pont de Nemours to Thomas Jefferson, 20 January 1810
From: Du Pont de Nemours, Pierre Samuel
To: Jefferson, Thomas


          
            Illustre Ami, grand Philosophe, véritable Homme d’Etat,
            Paris 
                        20 janvier 1810.
          
          J’ai reçu vos deux lettres du 16 may et du 28 juin, la premiere longtems après la derniere qui pourtant êtait venue tard.
          Quant à cette premiere je me suis empressé d’y faire honneur en procurant à Mr 
                     Paterson l’entrée aux Séances de la premiere classe de l’Institut, en le mettant en rapport avec quelques uns de nos Savans les plus distingués, et en l’engageant à se trouver chez
				moi en Famille le mercredi, Seul jour où je Sois Sûr d’y être moi
				même.—C’est un 
                     jeune homme aimable, qui me parait appliqué, et de qui j’espere beaucoup. Nous avons à payer à ceux là le mandat que
				leur ont donné Sur
				nous nos Maitres et nos Instructeurs: et je lui dois de plus un plein acquit de celui que votre bienveillance et votre genie ont bien voulu lui donner particulierement Sur moi. 
		  
          L’autre Lettre est bien plus importante; et je dois vous dire d’abord Sur elle que Mr 
                     Ronaldson ne trouvera en France aucune des difficultés que je craignais pour lui. Il ne Sait pas un mot de Français, mais il a êté bien Secondé par Mr 
                     Lee, consul des Etats-Unis à Bordeaux et qui Se trouve présentement à Paris.
          Vous avez la bonté de me parler avec quelque étendue de l’Impulsion donnée dans votre Pays à l’Etablissement des manufactures, de l’ardeur qu’y porte la Nation, et des espérances qu’en conçoit le Gouvernement.
          C’est là ce qui demande une attention très Sérieusse, qui m’obligera je crois de vous écrire et de Soumettre à vos lumieres un petit Livre. Heureusement que je ne Sais pas les faire gros. Mais enfin un Livre, quelque court qu’il Soit, est plus long à faire qu’une Lettre 
                     simple Lettre; et ce n’est qu’une Lettre que je puis vous adresser aujourd’hui. Vos Parlementaires repartent trop promptement: ils Sont expéditifs comme vos opérations.
          Vous voulez faire en Six ans ce que toutes les autres Nations ont fait en Six cents ans: et peut-être y êtes vous forcés.
          Cela vous oblige à changer entierement votre Systême de Finances.
          Il S’en présentera deux.
          L’un assez attrayant, qui parait facile, qui a en Sa faveur presque tous les préjugés de l’Europe et Surtout ceux de l’Angleterre; mais qui manque d’équité, qui est destructif de toute liberté et de toute moralité, et qui a déja produit chez vous une petite guerre civile, laquelle par bonheur fût peu Sanglante.
          L’autre qui dans le premier moment aura de grandes difficultés, d’une nature que l’état actuel de votre Agriculture, et 
                     que la position de vos terres cultivées au milieu de terres incultes et cultivables, doit faire croire invincibles à tous les esprits médiocres. Mais qui, Si vous parvenez à l’établir consolidera pour jamais votre Constitution et vos moeurs; et finira par être, aulieu d’une Impôsition, la garantie d’un très grand Revenu public très assuré, Sans aucune Impôsition, Sans aucune atteinte à la Liberté civile, commerciale, ni politique.
          Faut-il aller à la Félicité durable, par un chemin d’abord pénible; ou à un abyme qui diviserait et engloutirait votre République, par un Sentier battu et bordé à Son entrée de quelques fleurs artificielles?—C’est la question.
                  
          
          Vous voyez qu’elle ne peut pas être dignement traitée en un jour.
          Et vraisemblablement il Suffit de l’avoir posée pour que vous la traitiez mieux que moi.
          Cependant je ne renonce pas à vous offrir Sur elle mon tribut.
          Je ne puis renoncer à vous donner, et à votre Patrie, autant qu’il Sera en mon pouvoir, des preuves de l’attachement, du Zêle et du respect que je vous ai voués pour la vie.
          
            DuPont (de
              nemours)
         
          Editors’ Translation
          
            
              Illustrious Friend, great Philosopher, true Statesman,
              Paris 
                        20 January 1810.
            
            I received your two letters of 16 May and 28 June, the first one a long time after the latter, which nevertheless also arrived late.
            As to the first one, I hastened to honor your request by procuring for Mr. Patterson access to the sessions of the first class of the Institut, putting him in touch with some of our most distinguished scientists, and engaging him to join me and my family at
			 my home on Wednesdays, the only day of the week when I am sure to be there
			 myself.—He is a likable young man, who appears to me to apply himself, and I expect a lot of him. We repay to those like him the debt that we owe to our masters and instructors, and I owe him
			 moreover my best efforts because of your kindness and wisdom in referring him to me. 
		  
            The other letter is much more important, and by the way I must first say that Mr. Ronaldson will find in France none of the difficulties that I feared for him. He does not know a word of French but he has received assistance from Mr. Lee, United States consul at Bordeaux, who is presently in Paris.
            You were so good as to speak at some length of the impetus given to the establishment of factories in your country, of the nation’s ardor, and of the expectations it raises within the administration.
            This is something that calls for serious attention, which, I believe, will require that I write a small book for submission to your enlightened judgment. Happily, I do not know how to write large ones. Be that as it may, a book, however short it may be, still takes longer to write than a simple letter, and it is only a letter that I can send to you today. Your parlementaires go back too quickly: they are expeditious, like your operations.
            You want to do in six years what all other nations have done in six hundred years, and perhaps you are forced to do so.
            This puts you under an obligation to change your entire system of finance.
            There will be two options.
            One is rather attractive, seems easy, and has in its favor almost all the preconceived views of Europe and especially those of England; but it lacks in equity, it tends to destroy all liberty and morality, and it has already produced among you a small civil war, which happily led to little bloodshed.
            The other will at first encounter major difficulties that must appear insurmountable to all mediocre minds, because of the present state of your agriculture, with cultivated fields amidst uncultivated but cultivatable land. But it is such that, if you manage to establish it, it will consolidate forever your Constitution and your mores, and instead of a financial imposition, it will end up being the guarantee of a very large and sure public revenue, without any taxes, without any infringement of civil, commercial, or political liberty.
            Shall you go toward eternal happiness over a road at first arduous; or follow a beaten path adorned at its gate with a few artificial flowers, leading to an abyss that would divide and swallow up your Republic?—That is the question.
            You see that it cannot be properly dealt with in a day.
            And likely enough it is sufficient for me to have raised the question in order for you to address it better than I.
            However I do not give up my idea of offering you my thoughts on the subject.
            I cannot renounce my obligation to give you and your country, as much as is in my power, proofs of the affection, zeal, and respect that I have dedicated to you for a lifetime.
            
              DuPont
                (de nemours)
          
        